Campbell, J.,
delivered the opinion of the court.
The first assignment of error is without merit. The Constitution, art. 1, § 7, entitles the accused to a trial by an impai’tial jury of the county, but it is left to the legislature to prescribe the qualifications of jurors, subject to the prohibition of a property qualification, and to regulate the mode of obtaining a jury of the county; and the mode provided by the Code of 1880 is free from constitutional objection.
The action of the court in excluding as incompetent jurors those who declared themselves opposed to capital punishment was correct. Spain v. State, ante, 19.
The testimony of R. W. Pannell was properly admitted. Although he was very old, and his memory was much impaired, he was enabled by means of a written account of the occurrence, about which he testified, made by himself about the time of the occurrence, and kept by him, to give an intelligent account of it. It does not appear from the bill of exceptions that the writing from which the witness testified was read in evidence, but the witness held it in his hand, and, when interrogated, referred to it, and answered by its aid, as each question was asked. He testified that “ he knew nothing only as he read it from a paper he held in his hand, on which the particulars were written down by him on the day on which the difficulty occurred, immediately after the difficulty, when the transaction was fresh in his mind ; and he knew that he wrote it down correctly, and as it occurred; that the paper had been in his possession ever since, and that he had taken the precaution to write them down because his memory was so short that *273lie knew he would forget them unless he wrote them down.” On cross-examination the witness said that, after referring to his written account of the difficulty, he could then recollect it; “ that what was written on the paper was true as he had testified ■to it; that he could remember it by referring to the paper ; and now, that his attention was called to it, he could remember much of it as having occurred.” These facts brought the testimony within the rule sanctioned by the authorities. Reynolds’s Stephen on Evid. art. 136; 1 Green!. Evid. § 437, and authorities cited in notes ; Dugan v. Mahoney, 11 Allen, 572; Guy v. Mead, 22 N. Y. 462; Insurance Go. v. Weide, 9 Wall. 677; Insurance Companies v. Weides, 14 Wall. 375. The witness was competent.
The motion in arrest of judgment was properly overruled. The indictment was marked “ Filed” by the clerk, and this was dated and signed by him. This is “ evidence of the proper and legal return into court of such indictment.” Acts 1878, p. 199. The evidence sustains the verdict, and the new trial was rightly refused, and the judgment is

Affirmed.